DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 05/15/2022. Claims 1-3, 5, 12-14, and 19-20 were amended; no claim was cancelled or added in a reply filed 09/19/2022 and claims 7-11 were withdrawn. Therefore, claims 1-6 and 12-20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 8, filed 09/19/2022, with respect to claim objections have been fully considered and are persuasive.  The objection of claim 12 has been withdrawn. 
Applicant’s arguments, see remarks p. 8, filed 09/19/2022, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 3-5 and 19-20 has been withdrawn. 
Applicant’s arguments, see remarks p. 8, filed 09/19/2022, with respect to 101 rejection have been fully considered and are persuasive.  The 112b rejection of claims 3-5 and 19-20 has been withdrawn. 
Applicant’s arguments with respect to 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-6, 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (US 9,934,530) in view of Ellison (US 2016/0071056).
As per claim 1, Iacono discloses a retailer integration platform of a same-day delivery service provider, the platform comprising:
 a computing system of the same-day delivery service provider including a processor communicatively connected to a memory configured to store instructions which, when executed by the processor, cause the computing system to (Col. 8:55 to Col. 9:26): 
publish an application programming interface (API) configured to integrate the same-day delivery service provider with a retailer website (col. 2:1-17, Col. 3:32-51 and Col. 6:4-42);
 receive, from the retailer website at the API, an identification of an item location of an item designated for delivery and a delivery location of a requesting user, wherein the item is eligible for same-day delivery by the same-day delivery service provider (Col. 2:35 to Col. 3:31);
 provide, to the retailer website via the API, a visual element of the same-day delivery service provider to display at least one delivery window option available for delivery of the item with a checkout page of the retailer website, wherein the visual element is configured to be displayed on a window integrated with the checkout page of the retailer website (Col. 10:1 to Col. 11:21, Col. 28:21 to Col. 29:6, fig. 11);
 receive, from the retailer website, a confirmed request for delivery of the item (Col. 3:10-31); and 
dispatch a delivery user to fulfill the confirmed request for delivery of the item from the item location to the delivery location (Col. 4:59 to Col. 5:3).
However, Iacono does not disclose but Ellison discloses the checkout page includes at least one other item that is not eligible for same day delivery by the same-day delivery service provider (paragraph 42-43, 74-78, 95, the checkout page contains items associated with multiple shipping speeds).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ellison in the teaching of Iacono, in order to receive an indication of whether time-compressed delivery is available (please see Ellison paragraph 74).
As per claim 5, Iacono discloses wherein the confirmed request for delivery of the item comprises a confirmation of a payment transaction between the requesting user and the online retailer, the confirmation lacking at least some details required to effectuate the payment transaction (fig. 11, col. 28:60 to Col. 29:25, item 32 and 34 show that the confirmation is sent from the merchant to the service provider after the merchant charge the user for the transaction).
As per claim 6, Iacono further discloses wherein the confirmation lacks at least payment details of the payment transaction (fig. 11, col. 28:60 to Col. 29:25, item 32 and 34, the confirmation does not contain any user payment information as the service provider charges the merchant for any services and then the merchant may charge the user for the delivery).
As per claim 12, Iacono discloses a system for integrating a third party delivery service with an online ordering web service of a retailer, the system comprising: 
a delivery service platform comprising a processor communicatively connected to a memory comprising (Col. 8:55 to Col. 9:26): 
a delivery data store (Col. 9:27 to Col. 9:67); 
an application programming interface configured to integrate the third party delivery service with a retailer website of the retailer (col. 2:1-17, Col. 3:32-51 and Col. 6:4-42);
 instructions which, when executed by the processor, cause the delivery service platform to: publish the API (col. 2:1-17, Col. 3:32-51 and Col. 6:4-42);
receive, from the retailer website at the API, an identification of an item location of an item designated for delivery and a delivery location of a requesting user, wherein the item is eligible for same-day delivery by the third party delivery service (Col. 2:35 to Col. 3:31);
 provide, to the retailer website via the API, a visual element to display the at least one delivery window option available for delivery of the item with a checkout page of the retailer website, wherein the visual element is configured to be displayed on a window integrated with the checkout page of the retailer website (Col. 10:1 to Col. 11:21, Col. 28:21 to Col. 29:6, fig. 11); 
 receive, from the retailer website, a confirmed request for delivery of the item (Col. 3:10-31); and
 dispatch a delivery user to fulfill the confirmed request for delivery of the item from the item location to the delivery location (Col. 4:59 to Col. 5:3).
However, Iacono does not disclose but Ellison discloses the checkout page includes at least one other item that is not eligible for same day delivery by the same-day delivery service provider (paragraph 42-43, 74-78, 95, the checkout page contains items associated with multiple shipping speeds).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ellison in the teaching of Iacono, in order to receive an indication of whether time-compressed delivery is available (please see Ellison paragraph 74).
As per claim 13, Iacono discloses a plurality of delivery user computing devices each configured to operate a delivery user application, the plurality of delivery user computing devices being registered to a different delivery user of a plurality of delivery users, the plurality of delivery users including the delivery user dispatched to fulfill the confirmed request for delivery (Col. 3:10-31, col. 20:3 to Col. 21:25).
As per claim 18, Iacono discloses wherein the delivery user is dispatched via a crowd- sourced delivery service application (Col. 3:10-31, col. 20:3 to Col. 21:25).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (US 9,934,530) in view of Ellison (US 2016/0071056), as disclosed in the rejection of claim 1, in further view of Harmon (US 2019/0251621).
As per claim 2, Iacono discloses comprising a delivery user application installable on a mobile device, the delivery user application configured to receive the confirmed request for delivery of the item (Col. 3:10-31). However, Iacono does not disclose but Harmon discloses receive a scan of an identification code associated with the item (paragraph 29-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Harmon in the teaching of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (US 9,934,530) in view of Ellison (US 2016/0071056), Harmon (US 2019/0251621), as disclosed in the rejection of claim 2, in further view of Turlay (US 2018/0068374).
As per claim 3, Iacono in view of Harmon does not disclose but Turlay discloses wherein upon confirmation at the computing system that the identification code is associated with the item, the computing system generates an indication that the item has been fulfilled by the same-day delivery service provider, the indication being reviewable by the online retailer (paragraph 28 and 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Turlay in the teaching of iacono in view of Harmon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4, Iacono in view of Ellisson, Harmon and Turlay disclose all the limitation of claim 3. However, Iacono in view of Harmon does not disclose but Turlay further discloses wherein the online retailer has a retail location that corresponds to the item location, and wherein the indication comprises at least one of (1) a user interface displayable via the delivery user application to the retailer at the retail location or (2) a message transmitted to the online retailer that the order has been collected from the retail location (paragraph 28 and 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Turlay in the teaching of Iacono in view of Harmon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (US 9,934,530) in view of Ellison (US 2016/0071056), as disclosed in the rejection of claim 13, in further view of Turlay (US 2018/0068374).
As per claim 14, Iacono does not disclose but discloses wherein the delivery user application operates to display items in the order, receive barcode scans of the items, and provide an indication of checkout (fig. 3b, paragraph 20-21, 28, 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Turlay in the teaching of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 15, Iacono in view of Ellison and Turlay disclose all the limitation of claim 14. However, Iacono does not disclose but Turlay discloses wherein the indication of checkout is a barcode readable by a device operated at the item location (paragraph 28 and 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Turlay in the teaching of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 17, Iacono does not disclose but Turlay discloses determining whether the item is eligible for delivery by the third party delivery service (paragraph 22-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Turlay in the teaching of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (US 9,934,530) in view of Ellison (US 2016/0071056), as disclosed in the rejection of claim 12, in further view of Harmon (US 2019/0251621).
As per claim 16, Iacono discloses wherein the delivery data store comprises retailer inventories (Col. 9:58-67), and delivery user profiles (Col. 9:46-57). However, Iacono does not disclose but Harmon discloses delivery addresses (paragraph 25), lists of items (paragraph 93), retailer inventories (paragraph 26-27), and delivery user profiles (paragraph 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Harmon in the teaching of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (US 9,934,530) in view of Ellison (US 2016/0071056), as disclosed in the rejection of claim 12, in further view of Srinivasan (US 2019/0378080).
As per claim 19, Iacono does not disclose but Srinivasan discloses wherein the delivery window option provides for delivery within the same day that the order is placed (paragraph 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Srinivasan in the teaching of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 20, Iacono does not disclose but Srinivasan discloses wherein the at least one delivery window option is less than 4 hours in duration (paragraph 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Srinivasan in the teaching of Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628